IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                              No. 10-879V
                                          Filed: April 10, 2013

***********************
RACHEL GRAF,           *
         Petitioner,   *                           Stipulation; HPV; Seizures; Pulmonary embolism;
                       *                           Subclavian artery thrombosis; Chronic urticaria;
     v.                *                           Attorney Fees and Costs
                       *
SECRETARY OF HEALTH    *
AND HUMAN SERVICES,    *
         Respondent.   *
***********************

                               DECISION ON JOINT STIPULATION1

Vowell, Special Master:

        Rachel Graf [“petitioner”] filed a petition for compensation under the National
Vaccine Injury Compensation Program2 on December 22, 2010. Petitioner alleges she
suffered seizures, a pulmonary embolism, subclavian artery thrombosis, and chronic
urticaria as a result of the human papillomavirus quadrivalent [“HPV”] vaccines she
received on July 20, 2007 and December 28, 2007. See Stipulation, filed April 10, 2013,
at ¶¶ 2, 4. She further alleges that she experienced residual effects of her injuries for
more than six months. Id. at ¶4.

       Respondent denies that petitioner’s HPV vaccinations caused seizures, a
pulmonary embolism, subclavian artery thrombosis, chronic urticaria, or any other injury.
Stipulation at ¶ 6. Respondent also denies that petitioner experienced residual effects
of any vaccine-related injury for more than six months. Id. Nevertheless, the parties
have agreed to settle the case. On April 10, 2013, the parties filed a joint stipulation
agreeing to settle this case and describing the settlement terms.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
Respondent agrees to pay petitioner:

            A lump sum payment of $90,000.00 in the form of a check payable to
            petitioner, which represents compensation for all damages that would be
            available under § 15(a)

     The special master adopts the parties’ stipulation attached hereto, and
awards compensation in the amount and on the terms set forth therein.

         Additionally, the April 10, 2013 stipulation addressed attorney fees and costs.
Pursuant to General Order #9, the stipulation indicates petitioner incurred no personal
litigation costs.

      I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to §§ 15(b) and (e)(1). Further, the proposed amount seems reasonable and
appropriate. Accordingly, I hereby award the total $33,656.073 in the form of a
check payable jointly to petitioner and petitioner’s counsel of record, Jason W.
Whitley, for petitioner’s attorney fees and costs.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.
                                         s/ Denise K. Vowell
                                         Denise K. Vowell
                                         Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924 F.2d 1029 (Fed.
Cir.1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                     2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
RACHEL GRAF,                         )
                                     )
            Petitioner,              )
v.                                   )  No. 10-879V
                                     )  Special Master Vowell
SECRETARY OF HEALTH AND              )  ECF
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
____________________________________)

                                          STIPULATION

       The parties hereby stipulate to the following matters:

       1. Petitioner, Rachel Graf, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine Program”).

The petition seeks compensation for injuries allegedly related to petitioner’s receipt of the human

papillomavirus quadrivalent (“HPV”) vaccine, which vaccine is contained in the Vaccine Injury

Table (the “Table”), 42 C.F.R. § 100.3(a).

       2. Petitioner received HPV immunizations on July 20, 2007, and December 28, 2007.

       3. The vaccines were administered within the United States.

       4. Petitioner alleges that as a result of her HPV vaccine(s), she suffered seizures, a

pulmonary embolism, subclavian artery thrombosis, and chronic urticaria. Petitioner further

alleges that she experienced the residual effects of her injury(ies) for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her injuries.

       6. Respondent denies that petitioner’s HPV vaccine(s) caused seizures, a pulmonary

embolism, subclavian artery thrombosis, chronic urticaria, or any other injury, and denies that
petitioner experienced the residual effects of any vaccine-related injury for more than six

months.

       7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue

the following vaccine compensation payments:

       a.     A lump sum of $90,000.00 in the form of a check payable to petitioner.
       This amount represents compensation for all damages that would be available
       under 42 U.S.C. § 300aa-15(a); and

       b.      A lump sum of $33,656.07 in the form of a check payable to petitioner and
       petitioner’s attorney, Jason W. Whitley, for attorneys’ fees and costs available
       under 42 U.S.C. § 300aa-15(e). In compliance with General Order #9, no out-of-
       pocket expenses were incurred by petitioner in proceeding on the petition.

       9. Petitioner and her attorney represent that compensation to be provided pursuant to this

Stipulation is not for any items or services for which the Program is not primarily liable under

42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

       10. Payments made pursuant to paragraph 8 of this Stipulation will be made in

accordance with 42 U.S.C. § 300aa-15(i), subject to the availability of sufficient statutory funds.

       11. The parties and their attorneys further agree and stipulate that, except for any award




                                                  2
for attorneys’ fees and litigation costs, the money provided pursuant to this Stipulation will be

used solely for the benefit of petitioner as contemplated by a strict construction of 42 U.S.C.

§ 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

       12. In return for the payments described in paragraph 8, petitioner, in her individual

capacity, and on behalf of her heirs, executors, administrators, successors or assigns, does

forever irrevocably and unconditionally release, acquit and discharge the United States and the

Secretary of Health and Human Services from any and all actions or causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in

the Court of Federal Claims, under the National Vaccine Injury Compensation Program,

42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the HPV vaccination(s) administered on July 20, 2007, and/or

December 28, 2007, as alleged by petitioner in a petition for vaccine compensation filed on or

about December 22, 2010, in the United States Court of Federal Claims as petition No. 10-879V.

       13. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

       14. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       15. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended. There



                                                  3
is absolutely no agreement on the part of the parties hereto to make any payment or to do any act

or thing other than is herein expressly stated and clearly agreed to. The parties further agree and

understand that the award described in this Stipulation may reflect a compromise of the parties’

respective positions as to liability and/or amount of damages, and further, that a change in the

nature of the injury or condition or in the items of compensation sought, is not grounds to modify

or revise this agreement.

       16. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the HPV vaccine(s) caused petitioner to suffer

seizures, a pulmonary embolism, subclavian artery thrombosis, chronic urticaria, or any other

injury; or that petitioner experienced the residual effects of any vaccine-related injury for more

than six months.

       17. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/

                                                 4